Citation Nr: 1523585	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  09-21 692	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic lumbar arthritis with residual post-traumatic compression deformity of the 1st lumber (L1) vertebra, rated 30 percent disabling.  

2.  Entitlement to an initial rating in excess of 20 percent for left 5th lumbar (L5) radiculopathy with foot drop.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran had active service from October 1952 to October 1955.  

This matter came before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for left L5 radiculopathy and assigned an initial 10 percent disability rating, under Diagnostic Code 8520 (sciatic nerve), all effective October 24, 2006 (date of receipt of claim).  That rating decision also denied a rating in excess of 30 percent for post-traumatic lumbar arthritis with residual post-traumatic L1 compression deformity.  

In the Veteran's September 2008 Notice of Disagreement (NOD he requested a hearing with a Decision Review Officer (DRO).  An RO letter dated October 17, 2008, notified him that a hearing was scheduled on February 10, 2009, but that letter bears a handwritten notation by a DRO that the hearing request was withdrawn on February 5, 2009.  The Veteran's  letter of that date indicates the request was withdrawn in lieu of being scheduled for a VA rating examination (which was later conducted in March 2009).  

Subsequently, an April 2009 rating decision granted a 20 percent disability rating for left L5 radiculopathy, effective October 24, 2006.  That rating was assigned under the rating criteria for paralysis of the anterior tibial nerve (deep peroneal), i.e., Diagnostic Code 8523 encompassing severe incomplete paralysis of foot movements but the next higher rating, of 30 percent, was not warranted because the evidence did not demonstrated complete paralysis with loss of dorsiflexion.  

A claimant who disagrees with an initial evaluation or files a claim for an increased evaluation is presumed to be seeking the highest evaluation assignable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) and Breniser v. Shinseki, 25 Vet. App. 64, 79 (2011).  

In VA Form 21-4138, Statement in Support of Claim, in June 2009 the Veteran stated that if private clinical records that should be obtained (and were) did not result in granting his claims he again wanted a DRO hearing.  He also set forth a claim for special monthly compensation (SMC) based on aid and attendance (A&A) or by reason of being housebound (HB).  Also, VA Form 9, Appeal to the Board, of that same date he requested a Board hearing at the RO (commonly called a travel Board hearing).  

A July 2010 rating decision granted a temporary total rating based on need for convalescence, following surgery, effective from February 5, 2008, until the schedular 30 percent rating for post-traumatic lumbar arthritis with residual post-traumatic L1 compression deformity was resumed effective April 1, 2008.  

By letter in August 2010 the Veteran was informed that he was put on a waiting list for those who wished travel Board hearings and that hearings were provided on a "first come, first served" basis.  

By letter in February 2011, and pursuant to a January 2011 deferred rating decision, the Veteran was informed that although his wife had indicated that because of his condition he would be unable to attend any hearing and requested that the case be sent to the Board, the RO needed the Veteran to personally cancel his hearing requests.  Otherwise he would be first scheduled for a DRO hearing and then a travel Board hearing.  That same letter informed him that the statement from the Veteran's wife, received on December 3, 2010, was not sufficient to constitute claims for service connection for residuals of a brain injury due to a fall resulting from service-connected disorder or for service connection for Parkinson's disease as due to exposure to chemical in Korea.  If the Veteran desired to set forth such claims, a statement signed by him was required or he could request that his wife be appointed as his fiduciary.  However, he never provided a signed statement for such and never indicated that he wished his wife (now the appellant) to act as his fiduciary.  

Unfortunately, he died during this appeal, in February 2011, before a hearing could be scheduled.  An October 2014 rating decision granted the appellant entitlement to service connection for the cause of the Veteran's death and also granted basic eligibility to Dependents' Educational Assistance benefits, 38 U.S.C. Chapter 35.  

By letter of October 24, 2014, the appellant was notified that she was substituted in place of the Veteran in this appeal.  Unlike claims for accrued benefits that are limited to the evidence of record at the time of the Veteran's death, a substitute claimant was able to submit additional evidence and testimony that was not of record at the time of the Veteran's death.  She was notified of her appellate rights if she disagreed with the substitution but has not filed an NOD which would have initiated an appeal.  See 38 U.S.C.A. § 5121A (West 2002); 79 Fed. Reg. at 52,983; codified at 38 C.F.R. § 3.1010(g)(1)(ii)).  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of an electronic record. 

From the record, it does not appear that the Veteran ever filed a claim for service connection for residuals of a brain injury due to a fall resulting from service-connected disorder or for service connection for Parkinson's disease as due to exposure to chemical in Korea.  However, if the appellant disagrees and believes that the Veteran did file such claims during his lifetime, she may pursue this matter with the RO.  

Additionally, as noted above, during his lifetime the Veteran claimed SMC based on A&A or by reason of HB.  However, the RO has not adjudicated this matter and, so, the claim remains pending and the Board has no jurisdiction over this matter.  Accordingly, this claim is referred to the RO for initial consideration and adjudication.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  The Veteran's post-traumatic lumbar arthritis with residual L1 post-traumatic compression deformity has not caused incapacitating episodes; thoracolumbar ankylosis, either favorable or unfavorable; and has not resulted in forward flexion of 30 degrees or less. 

2.  Prior to the March 4, 2009, VA rating examination the Veteran did not have more than severe neuropathy of the anterior tibial nerve but clinical findings at that examination more closely approximate complete paralysis of the anterior tibial nerve with complete loss of dorsiflexion of the left ankle.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for post-traumatic lumbar arthritis with residual post-traumatic L1 compression deformity are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, and Diagnostic Codes 5235, 5242, and 5243 (2014).  

2.  The criteria for an initial rating in excess of 20 percent for left L5 radiculopathy with foot drop prior to March 4, 2009, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, and Diagnostic Code 8523 (2014).  

3.  As of March 4, 2009, the criteria for an initial rating of 30 percent for left L5 radiculopathy with foot drop were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, and Diagnostic Code 8523 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As to the claim for an increased rating for post-traumatic lumbar arthritis with residual post-traumatic L1 compression deformity, by letters in January and May 2007  the RO satisfied its duty under the Veterans Claims Assistance Act of 2000 (VCAA) to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, he was notified of the information and evidence necessary to substantiate the increased rating claim; information and evidence that VA would seek to provide; and that which he was to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  It also notified him of the way initial disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA must provide notification that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  This notice was provided by RO letter of September 16, 2008, prior to readjudication of the claims in April 2009.  

As to the claim for a higher initial rating left L5 radiculopathy with foot drop, this appeal stems from the initial rating assigned upon granting service connection.  In such circumstance, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated the filing of an NOD does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See 38 C.F.R. § 3.159(b)(3).  

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  

As stated above, prior to his death, the Veteran requested a DRO and a travel Board hearing so that he could testify in support of his claims.  Unfortunately, he died before any hearing could be scheduled.  Following the appellant's substitution in his place, she has not requested a hearing.  

The RO has obtained the Veteran's service treatment records (STRs) and VA treatment records.  Also, private clinical records have been either submitted by the appellant or obtained by VA.  Specifically, the RO requested records from the Golden Living Center, Stonewall Jackson Hospital, Roanoke Orthopedic Center, Dr. E. W., and Dr. R. P.  All such records are now available.  

Prior to his death, the Veteran was afforded VA rating examinations as to his claims for increase in January 2007 and March 2009.  See 38 C.F.R. § 3.159.  The Board finds that the examinations are adequate to evaluate the matters at issue as they include an interview with the Veteran, and a full physical examination, and address the relevant rating criteria.  The adequacy of the examinations and the data obtained have not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

As there is neither an indication that the appellant was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  38 C.F.R. §§ 4.7, 4.21. 

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings).  

VA is precluded from differentiating between symptomatology attributed to different disabilities in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) and Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  For rating purposes, when it is not possible to separate the effects of a service-connected condition and the nonservice-connected condition, such signs and symptoms must be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Spinal Rating Criteria

Under the Diagnostic Code (DC) 5243, IVDS is rated either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations, for combination, whichever method results in the higher rating.  See Bierman v. Brown, 6 Vet. App. 125 (1994).  However, assigning separate ratings for combination may not be permitted to result in pyramiding under 38 C.F.R. § 4.14 - which prohibits "[t]he evaluation of the same disability under various diagnoses".  See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  See, too, Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the critical element is if symptoms of one condition are duplicative of or overlapping of another).  Thus, a rating for IVDS may not be assigned while at the same time assigning separate ratings for the orthopedic and the neurologic components of IVDS. 

As to incapacitating episodes, if there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.  The revised IVDS rating criteria do not provide for an evaluation in excess of 60 percent on the basis of the total duration of incapacitating episodes. 

Note 1 to the revised DC 5293 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002). 

Under 38 C.F.R. § 4.124a, the schedules for rating diseases of the cranial and peripheral nerves include alternate diagnostic codes for paralysis, neuritis, and neuralgia of each nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8205 to 8730 (2013).  The diagnostic codes for paralysis of a nerve allow for multiple levels of incomplete paralysis, as well as complete paralysis.  However, the ratings available for neuritis and neuralgia of the same nerves can be limited to less than the maximum ratings available for paralysis.   In rating peripheral neuropathy attention is given to sensory or motor impairment as well as trophic changes (described at 38 C.F.R. § 4.104, Diagnostic Code 7115").  Peripheral neuropathy which is wholly sensory is mild or, at most, moderate.  With dull and intermittent pain in a typical nerve distribution, it is at most moderate.  With no organic changes it is moderate or, if of the sciatic nerve, moderately severe.  38 C.F.R. § 4.20.  Neuralgia of a peripheral nerve of a lower extremity can receive a maximum rating of moderate incomplete paralysis.  38 C.F.R. § 4.124.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, can receive a maximum rating of severe, incomplete paralysis.  38 C.F.R. § 4.123.  

Peripheral nerves ratings are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. §§ 4.123, 4.124, 4.124a.  

'Sciatic' refers to the sciatic nerve; sciatica is used to refer to 'a syndrome characterized by pain radiating from the back into the buttock and into the lower extremity along its posterior or lateral aspect, and most commonly caused by prolapse of the intervertebral disk' the term is also used to refer to pain anywhere along the course of the sciatic nerve'."  Ferraro v. Derwinski, 1 Vet. App. 326, 329-30 (1991).  

Sciatic neurological manifestations are rated under Diagnostic Code 8520, 8620, or 8720 as, respectively, paralysis, neuritis or neuralgia of the sciatic nerve.  The criterion for a 10 percent rating is mild incomplete paralysis.  The criterion for a 20 percent is moderate incomplete paralysis and 40 percent when moderately severe.  When severe with marked muscular atrophy, 60 percent is warranted and 80 percent is warranted for complete paralysis (with foot drop, no active movement possible below the knee, and weakened or, very rarely, lost knee flexion).  See also 38 C.F.R. § 4.124a, Diagnostic Codes 8620, 8720 (for sciatic neuritis and neuralgia). 

Under 38 C.F.R. § 4.124a, paralysis, neuritis, and neuralgia of the anterior tibial nerve (deep peroneal) warrants a noncompensable rating when mild, a 10 percent rating when moderate, a 20 percent rating when severe, and a maximum scheduler rating of 30 percent when complete with loss of dorsiflexion of the foot.  DCs 8523, 8623, and 8723.  

As for rating the orthopedic manifestations, the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) is used and encompasses symptoms such as pain (radiating or not), stiffness, and aching but does not require that there be such symptoms for any particular rating.  68 Fed. Reg. at 51454 - 51455 (August 27, 2003). 

The thoracolumbar and cervical spinal segments are rated separately except when there is unfavorable ankylosis of both spinal segments, i.e., the entire spine, which is rated as a single disability.  Note 6 to the General Rating Formula. 

The General Rating Formula provides ratings based on limited spinal motion in either forward flexion or the combined ranges of motion of a spinal segment, or for either favorable or unfavorable ankylosis, or with respect to the entire spine a loss of more than 50 percent vertebral body height due to vertebral fracture or muscle spasm and guarding. 

Note 2 to the General Rating Formula sets forth maximum ranges of motion of the spinal segments, which under Note 4 are measured to the nearest five (5) degrees, although a lesser degree of motion may be considered normal under the circumstances set forth in Note 3. 

Note 2 to the General Rating Formula provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The sum of these is the combined range of motion, which for the thoracolumbar spine is 240 degrees.

Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Note 5 of the General Rating Formula. 

A 20 percent rating is warranted for limited thoracolumbar motion when forward flexion is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion is not greater than 120 degrees (the maximum combined range of motion being 240 degrees); or if there is either (1) muscle spasm or (2) guarding severe enough to result in abnormal gait or abnormal spinal contour, e.g., scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for limited thoracolumbar motion when forward flexion is to 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.  

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with peri-articular pathology is to be at rated at least at the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); and Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011).  

The Veteran and other laypersons are competent to testify on factual matters of which they have first-hand knowledge, such as symptoms of pain, and are competent to describe symptoms and their effects on employment or daily activities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Background

Historically, a September 1985 rating decision granted service connection for compression wedge deformity of L1, as residual of a fracture, and assigned an initial 10 percent rating from July 30, 1984 (date of receipt of reopened claim), under then Diagnostic Code 5285.  In April 1987, on appeal of that decision, the Board granted an increase to 20 percent based on slight limitation of motion with vertebral deformity and, in May 1987 the RO assigned an effective date of July 30, 1984, for the 20 percent rating.  

On VA examination in August 1991 it was noted, in part, that the Veteran had Parkinson's disease, and the diagnoses included a history of compression wedge deformity of L1, mild, as residuals of a fracture; lumbar degenerative joint disease (DJD), and L5 radiculopathy, by EMG and clinical examination; and scoliosis.  

The Veteran was notified in October 1991 of a rating decision that month which, in part, denied service connection for L5 radiculopathy, claimed as a pinched nerve with left leg numbness.  The Veteran filed an NOD in January 1992 and testified at a March 1992 RO hearing.  A June 1992 Hearing Officer's decision granted service connection for the L5 radiculopathy, and a July 1992 rating decision effectuated the grant, and increased the 20 percent rating to 30 percent for "compression wedge deformity, L1 residual, fracture healed with back pain with post-traumatic DJD disease and L5 radiculopathy."  This was a complete grant of the benefit sought on appeal.  

The Veteran's claim for an increased rating was received on October 24, 2006.  

Private medical records confirm that in late 2006 the Veteran was seen and treated for complaints of increased back pain.  

A physician of the Neurological Center of Southwest Virginia reported in January 2007 that in November the Veteran had developed sudden, severe left leg pain with foot drop.  Since then he had had persistent left leg pain which was perhaps worse when walking.  He described L5 radicular pain and had a sensory deficit in the lateral aspect of the foreleg.  An MRI revealed an L5 herniated disc with impingement of the L5 nerve root.  He also had some stenosis at L3-4 which was believed to be asymptomatic.  

Lumbar MRIs in December 2006 and January 2007 by the Carilion Health System revealed moderately advanced degenerative disc changes with levels of malalignment, moderate spinal stenosis at L3-4, age related and other benign marrow changes, and no interval change or explanation for foot drop.  

Treatment records of the Carilion Health System show that in January 2007 it was reported that the Veteran had left foot drop since last November and was now wearing a brace.  He was hospitalized for decompressive lumbar surgery but was found to be medically unstable, as a result of which his surgery was delayed.  

Records of the Roanoke Orthopedic Center were received in August 2009.  In September 2006 it was noted that the Veteran had had a right total knee arthroplasty.  His major limitation was Parkinson's disease.  He used a single arm crutch for ambulation but could only ambulate one or two blocks.  On examination he had normal quadriceps strength.  In December 2008 he reported having right sided low back and buttocks pain since a fall 6 weeks earlier and he thought that the pain increased with weight-bearing.  He ambulated with a walker and because of his Parkinson's disease he had difficulty with his balance.  On examination he had Parkinsonian tremors and jerking movements.  Even with a walker he walked with a shuffling gait.  He had tenderness over the lower lumbar spine and indicated that pain radiated to his right buttock.  He had good ankle dorsiflexion and plantar flexion.  Straight leg raising was negative.  X-rays revealed spondylolisthesis at L4-5 anteriorly and a lot of degenerative disc disease (DDD) at L4-5 and L5-S1.  

Of record are treatment records received in June 2009 from Dr. R. P. from December 2006 to January 2008.  These show that in November 2006 it was reported that after walking on a cement floor he had suddenly developed terrible low back pain for which he was seen twice at an emergency room and was given pain medication.  Some of the pain went down his left leg but he had full bowel and bladder control.  On examination his Parkinsonism was manifested by a fair amount of tremor and extrapyramidal movement.  He was unable to completely straighten up and had tenderness of the left side of the lumbar region but straight leg raising was negative.  The assessment was a low back strain with some attendant sciatica.  In December 2006 it was reported that he was losing strength in his legs and could no longer point his left toe upwards.  On examination straight leg raising was negative, bilaterally, and he had some weakness in both lower extremities.  

On VA examination in January 2007 the Veteran's medical records were reviewed, although his claim file was not reviewed.  His history of an in-service low back injury was recorded.  He had had an increase in symptoms in November 2006, following which he had left leg weakness, and his condition had progressively worsened.  He was scheduled for low back surgery later in January 2007 (which was cancelled due to other factors).  Otherwise, he had no history of low back surgery.  He had no urinary or fecal incontinence.  He had urinary urgency and frequency, erectile dysfunction, numbness, paresthesias, unsteadiness, and leg or foot weakness all of which were related to his Parkinson's disease.  He also had a history of constant fatigue, stiffness, weakness, and pain, but no decreased motion, in the low back.  He had radiation of sharp pain primarily in the left leg and foot, although he also used to have it in the right leg.  He had no flare-ups of his symptoms.  He used a walker, and at times, a wheelchair.  He was unable to walk more than a few yards.  His pain increased if his stood or sat for too long, i.e., up to 10 to 15 minutes.  It was noted, in this regard, that he had Parkinson's disease and his medications included dyskinesia.  

On physical examination the Veteran had spasm, guarding, pain with motion, tenderness, and weakness of the thoracic sacrospinalis muscles, on the right and the left, but no atrophy.  However, these were not severe enough to cause an abnormal gait or abnormal spinal contour.  His spine was symmetrical in appearance but his posture was stooped.  His head position was normal.  As to his gait, it was ataxic with foot drop.  He had dyskinesia with continuous movements of the extremities.  He wore an ankle brace for his foot drop.  He was unsteady in ambulation and had to hold on to things.  He arrived at the examination in a wheelchair due to the long distance from the parking lot.  But, he was able to get on scales and the examining table.  He had difficulty ambulating unaided.  He was unable to rise on his toes or his heels.  As to spinal contour, there was lumbar flattening and scoliosis but no gibbus, kyphosis, listing, lumbar lordosis or reverse lordosis.  

Neurologically, the Veteran had active movement against full resistance of flexion of the hips, extension of the knees, plantar flexion of the right ankle, and extension of each great toe; except that he had reduced strength of dorsiflexion of the left ankle (described in the examination report as the tibialis anterior muscle, such that he had active movement against some resistance).  He had normal muscle tone and no muscle atrophy.  He had normal sensation to vibration, pain, light touch, and position sense in each lower extremity except for impaired sensation to vibration in the left leg and specifically slightly decreased vibratory sensation over the left medial malleolus.  However, both knee and ankle reflexes were absent in each lower extremity.  

With respect to range of motion, both active and passive thoracolumbar flexion were to 70 degrees, with pain beginning at 60 degrees.  Resisted isometric movement was normal in flexion.  There was pain after repetitive use in flexion but no additional limitation of motion in flexion on repetitive use.  Both active and passive thoracolumbar extension were to 5 degrees, with pain beginning at 5 degrees.  Resisted isometric movement was normal in extension.  There was pain after repetitive use in extension but no additional limitation of motion in extension on repetitive use.  Both active and passive thoracolumbar lateral flexion, to the right and the left, were to 10 degrees, with pain beginning at 10 degrees.  Resisted isometric movement was normal.  There was pain after repetitive use in lateral flexion but no additional limitation of motion on repetitive use in lateral flexion.  
Both active and passive thoracolumbar rotation, to the right and to the left, were to 5 degrees, with pain beginning at 5 degrees.  Resisted isometric movement was normal.  There was pain after repetitive use but no additional limitation of motion on repetitive use.  The examination also revealed that Lasegue's sign was not positive.  There was an L1 fracture and the percentage of loss of vertebral height was less than 10 percent.  

It was reported that a private December 2006 MRI had revealed that vertebral body height was normal.  There was degenerative retrolisthesis at L4-5 and degenerative anterolisthesis at L5-S1, without evidence of pars defects.  There was advanced degenerative disc space thinning present at L4-5, and moderate degenerative thinning and degenerative changes at all other levels.  There was also prominent broad-based disc bulging at L3-4, with mild facet hypertrophy at that leve, forming moderate spinal stenosis.  There was hypertrophy at L4-5 and L5-S1.  Marrow changes related to degenerative disc space thinning was present opposite the L4-5 disc.  The MRI impressions were moderate to advanced degenerative disc changes throughout the lumbar spine, moderate spinal stenosis at L3-4, and age related and other benign marrow changes.  

The examiner reported that the Veteran was no longer employed, having retired as a vocational teacher and barber in 1991 due to Parkinson's disease and low back pain. The diagnoses were moderate to advanced degenerative disc disease of the lumbar spine, moderate L3-4 spinal stenosis, and compression wedge deformity of L1, with post-traumatic arthritis and L5 radiculopathy.  The effects of this on the activities of daily living were none as to feeding, bathing, dressing toileting, and grooming, but mild as to recreation, moderate as to chores, shopping, and traveling, and severe as to exercising.  Participation in sports was precluded.  

Records of Dr. E. W. show that in January 2007 it was reported that in November 2006 the Veteran had developed sudden and severe left leg pain with a foot drop with persistent leg pain since then which was possibly worse with walking.  This was an L5 radicular pain.  He had a sensory deficit on the lateral aspect of that foreleg.  An MRI had revealed a herniated disc at L5 with impingement of the L5 nerve root, with some stenosis at L3-4 which was believed to be asymptomatic.  In September 2007 he denied significant radicular pain.  On examination he had a brace on the left ankle but still had some dorsiflexion.  The assessment was chronic L4-5 radiculopathy with foot drop, but he still had some function, and possibly some tightening of the Achilles's tendon.  

Treatment records received in June 2009 from Dr. R. P. show that in March 2007 the Veteran used a walker with wheels as an ambulatory aid.  In April 2007 it was noted that he was wearing a brace for left foot drop.  A January 2008 record noted that the Veteran was recuperating from injuries of the left ribcage sustained in an April 2007 accident.  He was scheduled for low back surgery for nerve impingement in February 2008 but his Parkinson's disease was stable.  

Two letters from W. C. and J. C., acquaintances of the Veteran, received in July 2007, state that his back problems had worsened and he had missed a lot of work.  A July 2007 statement from the Veteran's supervisor, in his work as a vocational instructor at a juvenile corrections center, reflects that the Veteran was employed from March 1977 until he retired in April 1991 but had used a significant amount of sick leave due to back problems.  

Records of the Roanoke Orthopedic Center were received in August 2009, and show that in January 2009 the Veteran reported that he had had tremendous help via physical therapy as to pain and strength but still had right buttock and lateral thigh pain.  Although it was felt that his pain was from his back and not his hip, he was given a trochanteric injection of analgesic medication.  A January 2009 lumbar MRI revealed advanced degenerative disc and facet changes, no evidence of central acquired spinal stenosis but there were multiple levels of foraminal stenosis associated mainly with hypertrophic degenerative facet changes and ligamenta flava with some contribution from bulging discs at several levels with the most severely affected level being L5-S1.  In February 2009 he had a right L5-S1 transforaminal epidural steroid injection for back and right leg radicular pain. 

Records of Dr. E. W. show that in January 2008 the Veteran had a lot of posterior left leg pain when he tried to stand and which had been incapacitating.  It was indicated that his foot drop which might not come back after surgery.  Decompressive lumbar surgery was recommended.  On February 5, 2008, for treatment of back pain with foot drop, the Veteran had a partial laminectomy with facetectomy and foraminotomy L3-4 on the left with decompression of the L4 nerve root and partial foraminectomy and foraminotomy (parsectomy) at L4-5 on the left with decompression at L4-L5 and decompression of the L4 and L5 nerve roots.  In July 2009 it was noted that postoperatively he had very localized right lumbosacral or possible sacroiliac pain, which was felt to be inflammatory pain and not radicular pain because it was associated with significant tenderness.  

Records of the Carilion Roanoke Memorial Hospital show that following the Veteran's low back surgery on February 5, 2008, he had good relief of leg pain but due to his Parkinson's disease he was postoperatively slow to mobilize.  Additional clinical records show that after hospital discharge on February 8, 2008, he underwent rehabilitation for several months.  

On VA rating examination on March 4, 2009, the Veteran complained of having pain down the left leg and left foot drop for the past 2 years.  He used a footdrop brace.  His symptoms were currently worse and during a flare-up he would move about which provided some relief.  However, his pain was constant and he reported having trouble getting out of a chair.  He used a walker due to weakness and fatigue.  He had stopped working in 1978 after working 30 years as a barber, following which he had taught barbering and done some mechanical work for a while but he retired from all work in 1985 due to Parkinson's disease.  He complained of numbness and weakness of the back but no loss of bowel or bladder control.  He had no erectile dysfunction and could not walk unaided.  He used a cane and a walker, and sometimes a wheelchair.  He did not use a back brace.  He could walk about 1/4 of a mile before having to stop due to pain.  He was unsteady and sometimes fell.  

Functionally, the Veteran could walk and transfer as well as feed, groom and bathe himself, although he sometimes needed help bathing.  While he could attend to the toilet on his own, he sometimes needed help dressing and undressing.  He did not have any recreational vehicles but still drove a vehicle.  

On physical examination the Veteran was constantly moving due to Parkinson's disease.  As to his gait, he struggled to arise from a chair and was clumsy when walking, tending to fall easily.  He had a footdrop brace on his left shoe, and used a walker.  He had a postoperative lumbosacral scar which was 10 cms. long and 0.125 cms. wide.  The scar was unsightly, being lighter in color than the surrounding skin but it was superficial and not deep.  The scar did not interfere with function and the skin over the scar was not indurated, inflamed or ulcerated but was well healed and asymptomatic.  There was no lumbosacral deformity and no swelling tenderness or laxity.  The lumbosacral muscles were normal and there was no spasm.  Active low back flexion was to 60 degrees and passively it was to 65 degrees, and after fatiguing it was to 67 degrees, all with pain.  All motions in extension were with pain and actively it was to 20 degrees, passively to 22 degrees, and after fatiguing it was to 25 degrees.  All lateral spine motions were with pain and, to the right as well as the left, it was 30 degrees actively and 35 degrees passively, and to 37 degrees after fatiguing.  Right and left rotation of the "neck" were to 20 degrees actively, 27 degrees passively, and to 30 degrees after fatiguing, all with pain.  

Also on examination the Veteran's lower extremities were weak.  He had 2+ pitting edema below the knees.  Reflexes were normal.  The examiner observed that the Veteran struggled to undress and to dress, and do anything that required use of the lower extremities.  Straight leg raising was positive on the left at 30 degrees and negative on the right.  As to the left ankle, this joint was held in 10 degrees of flexion.  He could dorsiflex the ankle from 10 degrees to 9 degrees .  That ankle was tender, medially.  There was no crepitus, deformity or laxity.  He had a definite foot drop and used a footdrop brace.  Plantar flexion was from 10 to 15 degrees.  Sensation to light touch and pain was decreased along the medial and lateral aspects of the left thigh as well as the medial, anterior, and lateral aspects of the left calf and foot.  

It was noted that X-rays in March 2008 had revealed lower lumbar levoscoliosis which was minimal, right lateral displacement of L3 on L4, and grade 1 spondylolisthesis of L5 on S1.  There was an L1 compression fracture of indeterminate age, and L4 was also slightly reduced.  There was DDD at L3-4, L4-5, and L5-S1, and a radiologist evaluation had been far advanced DDD with concomitant degenerative changes.  With respect to "DeLuca" factors, there was no decreased range of motion or joint function additionally limited by pain, fatigue, weakness or lack of endurance.  The diagnosis was status postoperative surgical procedure of the lumbosacral spine with radiological evidence of advanced DDD and DJD of the lumbosacral spine and especially at L3-4, L4-5, and L5-S1 with grade 1 spondylolisthesis of L5 on S1, levoscoliosis with minimal right lateral displace of L3 on L4.  

An amended death certificate shows that the Veteran died on February [redacted], 2011, due to being in a vegative state as a result of a subdural hematoma as a consequence of left foot drop caused by an injury in Korea.  

In an April 2012 letter a Physical Medicine and Rehabilitation physician reported that he had seen the Veteran on an outpatient basis between July and October 2010.  The Veteran had chronic foot drop from past surgery and required a walker for mobility because of foot drop.  He had had Parkinson's disease for about 20 years.  His fall on July 4, 2012, was likely related to a combination of factors "but without reasonable doubt" was aggravated by the foot drop which caused him to drag the toes of one foot.  This condition was frequently the cause of falls which the physician had seen in his practice.  

In April 2012 another neurologist reported that he had treated the Veteran for sciatica in 2008.  It was stated that foot drop frequently caused patients to fall.  Even though the Veteran had an orthosis which elevated his foot he had some difficulty walking.  "Certainly with Parkinson's disease the foot drop with or without orthosis would contribute to increased instability."  

An undated statement from another private physician reflects that the Veteran's left foot drop had been treated with a plastic sleeve to help his gait.  "Unfortunately he had instability of his gait aggravated by this injury." 

In an April 2012 letter the a Chief of a Neuroscience Section of a VA Medical Center reported that he had followed the Veteran for several years in the Neurology Clinic at the Salem VAMC. In July 2010 the Veteran sustained a serious fall with resulting brain injury and significant residua requiring nursing home care.  He had had back surgery for his service-connected lumbar decompression and this was no doubt related to degenerative changes stemming from his initial injury.  He had a stormy post-operative course complicated by infection.  He had a left foot drop following the surgery.  When last seen, in February 2010, he was ambulatory, but sometimes needed a walker.  The foot drop was symptomatic.  It was suspected that the foot drop further exacerbated the gait problems produced by his Parkinson's disease and contributed at least in part to his falling and brain injury.  

Analysis

Post-Traumatic Lumbar Arthritis With Residual Post-Traumatic L1 Compression Deformity Rated 30 percent

The evidence in this case shows that the Veteran has never had unfavorable ankylosis of the entire spine which would have warranted a 100 percent scheduler rating.  He never had unfavorable ankylosis of the entire thoracolumbar spine which would have warranted a 50 percent scheduler rating.  Also, he has never had favorable ankylosis of the thoracolumbar spine which would have warranted a 40 percent rating or, alternatively for a 40 percent rating, forward flexion of the thoracolumbar spine of 30 degrees or less.  

While the Veteran had degenerative disc disease of the thoracolumbar spine, there is no evidence that bedrest was ever prescribed by a physician and, so, there is no evidence of incapacitating episodes of degenerative disc disease, much less any episodes having a total duration of at least 4 weeks but not less than 6 weeks in any 12 month period.  Accordingly, a rating in excess of 30 percent was not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The current 30 percent rating for the orthopedic manifestations of the low back disability combines with the 20 percent for the neurological manifestation (L5 radiculopathy) to 44 percent under 38 C.F.R. § 4.25, which is rounded to 40 percent and would equal any rating assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes if the Veteran had actually had incapacitating episodes of degenerative disc disease of four to six weeks.  

Moreover, as will be explained, a 30 percent rating is warranted for complete paralysis of the anterior tibial nerve, as of the March 4, 2009, VA rating examination, which combines with the 30 percent rating for the service-connected orthopedic manifestations of the low back disability to 50 percent.  For a rating greater than 50 percent under for intervertebral disc syndrome, there would have to be incapacitating episodes of a total during of at least 6 weeks in a preceding 12 month period and there is no evidence that this ever occurred.  

The Board has considered the Veteran's complaints of pain and other non-neurologic symptoms pertaining to his service-connected low back disability.  The Board does not dispute that the Veteran had increased subjective symptomatology, and particularly pain, which commenced in November 2006.  In this regard, he was awarded a temporary total rating based on need for convalescence following his low back surgery during his appeal.  Nevertheless, both before and after that surgery he never had limitation of thoracolumbar flexion of less than 30 degrees.  

The Veteran is competent to attest to the subjective symptoms which are experienced, e.g., pain, and objective evidence, e.g., found on clinical examinations, is not required to establish that such symptoms exist.  However, such lay evidence is subject to differences in perception of various sensations.  For example, the perception of and tolerance of pain can vary greatly among individuals.  On the other hand, objective clinical evidence is obtained by medical professionals who trained in assessing and evaluating disabilities and, as such, has greater probative value. 

Accordingly, that the preponderance of the evidence is against finding that at any time throughout the appellate process the Veteran's service-connected low back disorder warranted a schedular disability evaluation in excess of 30 percent.  

Initial Rating In Excess of 20 percent for Left L5 Radiculopathy with Foot Drop

Although the Veteran's initial 10 percent rating was assigned for mild neuropathy of the sciatic nerve, under 38 C.F.R. § 4.124a, DC 8520, this was reassessed in light of the January 2007 VA examination which found reduced strength of dorsiflexion of the left ankle (described in the examination report as the tibialis anterior muscle, such that he had active movement against some resistance).  The anterior tibial (deep peroneal) nerve innervates the anterior tibial muscle and, so, the appropriate rating was for neuropathy of the anterior tibial nerve under 38 C.F.R. § 4.124a, DC 8523.  While mild sciatic neuropathy, under DC 8520 warrants a 10 percent rating, the current 20 percent rating under DC 8523 encompasses severe neuropathy of the anterior tibial nerve.  

The next higher schedular rating under DC 8523, the anterior tibial nerve, requires complete paralysis with loss of dorsiflexion.  While the January 2007 VA rating examination found decreased sensation around the medial aspect of the left ankle, he still retained active movement against some resistance.  This does not equate with complete paralysis of the anterior tibial nerve. 

On the other hand, the March 4, 2009, VA rating examination found that the Veteran's left ankle was held in 10 degrees of flexion and, significantly, dorsiflexion of that ankle was only from 10 degrees to 9 degrees.  Further, he had definite foot drop which required use of a footdrop brace.  He continued to have decreased sensation and at that examination, unlike in January 2007, it was not only medially but also anteriorly and laterally.  Thus, even though the Veteran on examination in March 4, 2009, still had plantar flexion it was only remaining in 5 degrees of the arc of full range of motion, being from 10 to 15 degrees, the Board concludes that the clinical findings yielded by the March 4, 2009, VA examination more closely approximate complete paralysis of the anterior tibial nerve with, essentially, complete loss of dorsiflexion of the left ankle.  This is in keeping with the fact that his left foot drop was of such severity as to ultimately contribute to his fatal fall.  

Accordingly, with the favorable resolution of doubt, a maximum schedular rating of 30 percent for complete paralysis of the anterior tibial nerve, under DC 8523, is warranted no earlier than the March 4, 2009, VA rating examination.  


Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Other elements are marked interference with employment or frequent periods of hospitalization.  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  The order in which these elements are addressed is irrelevant because they both have to be met before referral is warranted.  See id.; Thun, 22 Vet. App. at 116; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  Addressing the adequacy of the scheduler rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  

The use of the plural, "disabilities" in the statute and regulation, and the word "combination" in the statute, indicate that extraschedular rating can based on the collective impact of multiple service-connected disorders.  Thus, 38 C.F.R. § 3.321(b)(1) fills in the gap left by 38 C.F.R. § 4.16 which provides to extraschedular total disability rating based on individual unemployability due to service-connected disabilities when service-connected disorders cumulatively preclude obtaining or retaining substantially employment, i.e., less than total unemployability, but the collective impact of service-connected disorders is not adequately compensated under the rating schedule.  In other words, the compounding of the negative effects that one or more service-connected disorders may have upon other service-connected disorders means that their collective impact could be greater than the sum of each individual service-connected disorders' impact, or the impact as calculated by the combined ratings table at 38 C.F.R. § 4.25.  Johnson v. McDonald, 762 F3d. 1362; 2014 WL 3844196 (C.A. Fed.); No. 2013-7104, slip op. (Fed. Cir. Aug. 6, 2014); overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).  

Comparing the Veteran's current disability levels and symptomatologies to the Rating Schedule, the degree of disability for each disorder at issue is contemplated by the Rating Schedule and the assigned schedule ratings are adequate.  Specifically, a wide rating of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  

In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including  the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or malaligned joints, and crepitation.  Similarly, the criteria for evaluating the neurologic manifestations, i.e., the L5 radiculopathy encompass both sensory and motor functions.  

Even if this were not the case, the disorders neither individually nor cumulatively, cause such functional impairment as to be beyond that contemplated by the assigned ratings, or otherwise rendered impractical the application of the regular schedular standards.  

Here, it was only after the Veteran developed the progressive onset of nonservice-connected Parkinson's disease and lymphoma that, together with his service-connected disabilities, he had increasing difficulty in his employment, and ultimately retired.  

Admittedly, the Veteran's overall functional impairment due to his service-connected thoracolumbar DDD and radiculopathy with footdrop hampered his performance in many respects, but certainly not to the level that would require extraschedular consideration since those provisions are reserved for very special cases of impairment that simply is not shown here.  Thus, no referral for extraschedular consideration is required.  The Board has considered the lay statements attesting to the time lost from work.  However, this is the purpose of and, as stated, is encompassed in the ratings which have been assigned.  Moreover, the lay statements make no reference to interference with the Veteran's employment resulting from his concomitant but nonservice-connected Parkinson's disease.  Further, he was hospitalized only twice, only once having had back surgery, for his low back disorder during the appeal period.  

Thus, the Board concludes that referral of this case for consideration of extraschedular ratings is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

ORDER

An increased rating for post-traumatic lumbar arthritis with residual post-traumatic L1 compression deformity is denied.  

An initial rating in excess of 20 percent for left L5 radiculopathy with foot drop is denied prior to March 4, 2009, but a 30 percent rating since March 4, 2009, is granted subject to applicable law and regulations governing the award of monetary benefits.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


